Citation Nr: 1036921	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  96-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for low back pain with 
transitional vertebra at L5 (back disability) currently rated 20 
percent disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of multiple 
joints.

4.  Entitlement to service connection for a gastrointestinal 
disorder (GI disorder).

5.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1986.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The appeal was 
remanded for a hearing in August 2003 and that hearing was held 
before the undersigned in February 2009.  The appeal was remanded 
for additional development in June 2009.

The issues of service connection for hypertension, arthritis of 
multiple joints, and a GI disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 7, 2009, the Veteran's service connected 
back disability more nearly exhibited moderate limitation of 
motion; he had more than intermittent relief of intervertebral 
disc syndrome attacks and any neurologic deficits were medically 
attributed to other causes.

2.  From December 7, 2009, the Veteran's service connected back 
disability more nearly exhibited severe imitation of motion; 
though he had more than intermittent relief of intervertebral 
disc syndrome attacks and any neurologic deficits were medically 
attributed to other causes.

3.  The Veteran experienced an in service stressor while 
stationed in Vietnam and that stressor is related to his current 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Prior to December 7, 2009, the criteria for a 20 percent 
rating for service-connected low back pain with transitional 
vertebra at L5 have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. 
1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 (in effect prior to September 23, 2002).

2.  Since December 7, 2009, the criteria for a 40 percent rating 
for service-connected low back pain with transitional vertebra at 
L5 have been met.  38 U.S.C.A. §§ 38 U.S.C.A. 1155, 5107; 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293 (in effect prior to September 23, 2002), Diagnostic Code 
5243 (in effect since September 26, 2003).

3.  Resolving the benefit of the doubt in the Veteran's favor, 
PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed the claim from which this appeal stems in June 
1997.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

1.  Notify 
 
Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 
 
For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  VA is not required to 
advise the Veteran to submit evidence of the effect that such 
worsening or increase had on the claimant's employment and daily 
life, or to provide claimant-tailored notice of any applicable 
criteria for entitlement to a higher disability rating that would 
not be satisfied by demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a specific 
measurement or test result).  Vazquez-Flores v. Shinseki, 580 F. 
3d 1270 (Fed. Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  If VA does not provide pre-adjudicative 
notice of any element necessary to substantiate the claim, then 
the burden is on the claimant to show that prejudice resulted 
from a notice error, rather than on VA to rebut presumed 
prejudice. Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009). 
 
In this case, the Veteran's submission of the claim for an 
increased evaluation in June 1997 pre-dated the enactment of the 
VCAA.  However, in July 2006, the RO issued a letter which 
advised the Veteran generally of the criteria for an increased 
evaluation and the types of evidence he might submit which would 
be relevant to substantiate the claim.  The letter advised the 
Veteran about the criteria governing assignment of disability 
evaluations and assignment of effective dates.  The claim was 
readjudicated in June 2007, and was again readjudicated in 
January 2010, after the Board's June 2009 Remand.  Although the 
2006 letter was not issued prior to the initial unfavorable 
rating decision, it was issued prior to the most recent 
adjudication of the claim. 
 
To the extent that there was any defect in the content of any 
notice to the Veteran, the Veteran has not raised any claim that 
he was prejudiced by any such defect. There is no presumption 
that any timing or content notice resulted in prejudice to the 
Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  
The record establishes that the Veteran has had a full and fair 
opportunity to participate in the adjudication of the claims 
addressed in this decision.  The appeal may be adjudicated 
without further notification.

2.  Assist
 
Next, VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting in the procurement of 
service treatment records, other official service department 
records as necessary, pertinent treatment records, and providing 
an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This claim addresses a disability for which service 
connection was granted many years ago, and service treatment 
records were obtained and associated with the claims file many 
years ago.  VA and private treatment records have also been 
associated with the claims file. 
 
During the pendency of this claim, the Veteran was been afforded 
relevant VA examinations, most recently in December 2009.  The 
Veteran has not indicated that his service-connected lumbar 
disability has increased in severity since that examination, nor 
does the record so indicate. 
 
The Veteran does not contend that any other information is 
available which would assist him to substantiate his claims.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed. 



Increased Rating 

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 38 
C.F.R. Part 4. Disability evaluations are determined by the 
application of a schedule of ratings based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155.

Requests for increased disability ratings require consideration 
of the medical evidence of record compared to the criteria in the 
VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If 
the evidence for and against a claim is in equipoise, the claim 
will be granted. In determining the present level of a disability 
for any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The regulations governing evaluation of disability of the spine 
were revised twice during the appeal period, and these changes 
were effective in September 2002 and September 2003.  The 
regulatory amendments cannot be applied prior to their effective 
dates.  38 U.S.C.A. § 5110(g).  However, the Veteran is entitled 
to evaluation under the most favorable regulatory criteria 
applicable, although no criterion may be applied prior to its 
effective date.

Under the old regulations, effective prior to September 2003, 
under DC 5295, a 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, DC 5295 (effective prior to 
September 26, 2003).  A 40 percent evaluation required severe 
lumbosacral strain manifested by listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

Under DC 5292, limitation of motion in the lumbar spine was 
assigned a 40 percent rating when severe, a 20 percent rating 
when moderate, and a 10 percent rating when slight.  38 C.F.R. § 
4.71a, DC 5292 (2002)(effective prior to September 26, 2003).

Under the old regulations for DC 5293, in effect before September 
23, 2002, a 20 percent evaluation was warranted for 
intervertebral disc syndrome if the disability was moderate with 
recurring attacks.  38 C.F.R. § 4.71a, DC 5293, effective prior 
to September 23, 2002.  A 40 percent evaluation was assigned if 
it is severe with recurring attacks with intermittent relief.  
Id.  An evaluation of 60 percent was warranted when the 
disability was pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.

The first amendment pertaining to intervertebral disc syndrome 
became effective on September 23, 2002.  Under the revised 
criteria, intervertebral disc syndrome is rated either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 5293 
(September 23, 2002).

Under these revised criteria, a 10 percent rating requires 
incapacitating episodes having a total duration of at least at 
least one week but less than two weeks; a 20 percent rating 
requires incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months and a 40 percent rating requires incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A maximum 60 percent rating 
requires incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  An incapacitating 
episode is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bedrest and treatment 
"prescribed by a physician."  Id.

The second amendment, effective September 26, 2003, involved a 
revision of the portion of the rating schedule to which diseases 
and injuries of the spine are evaluated.  In particular, DC 5293 
for rating intervertebral disc syndrome was changed to DC 5243, 
which provides that ratings are now based on either the General 
Rating Formula for Diseases and Injuries of the Spine (effective 
September 26, 2003), or on the basis of incapacitating episodes 
(the criteria for which remain unchanged from September 23, 
2002), whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

Effective on September 26, 2003, a General Rating Formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, 
DCs 5235 to 5343 (2009)).  Under the revised criteria, 
lumbosacral strain, which is most analogous to the Veteran's back 
disability, is evaluated under DC 5237.

A 20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Id.  A 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward flexion of 
the thoracolumbar spine of 30 degrees or less.  Id.  A 50 percent 
evaluation is appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine.  These 
evaluations are for application with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
This clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, supra, are now contemplated in the 
rating assigned under the general rating formula.

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are separately 
evaluated under an appropriate diagnostic code.  Id., Note (1)

Under the revised regulations, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, or 
by combining under section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation

1.  Evidence.

In August 1997, the Veteran complained of persistent lower back 
pain and reported a spinal disc condition for which he had not 
been seen in several years.  Radiologic examination in October 
1997 showed low grade degenerative joint disease of the SI joints 
and a normal lumbar spine.  In May 1998, he was seen with 
complaints of neck pain and neurological examination was normal.  

The Veteran attended a VA examination in June 1998.  Range of 
motion was flexion to 90 degrees with pain at 60 degrees, 
extension and left and right flexion all to 25 degrees, with pain 
at 20 degrees.  There was pain on palpitation which became worse 
as the day went on.  There was fatigue and lack of endurance 
after repeated use.  The diagnosis was chronic lumbar spine 
strain.

The Veteran attended a VA examination in April 2000.  He was 
diagnosed with intervertebral disc syndrome.  Range of motion was 
decreased with pain on flexion, extension, and lateral motion.  
Muscle strength was slightly decreased, but otherwise 
neurological examination was normal and there was no perceived 
sensory deficit.

In December 2000, he was seen with complaints of low back pain, 
relieved by over the counter medications.  Neurological testing 
was normal.  Records from the Veteran's neurologist in 2001 and 
2002 show frequent reports of back pain.  The Veteran had some 
slurred speech and neurological difficulties which were 
attributed to strokes.  

The Veteran attended a VA examination in March 2005.  Range of 
motion was flexion to 85 degrees with pain, extension to 25 
degrees with pain, left and right lateral flexion and rotation 
were all to 25 degrees with pain.  Range of motion was 
additionally limited by repetitive motion.  There were no signs 
of intervertebral disc syndrome with chronic and permanent root 
involvement.  Neurological abnormalities were attributed to 
diabetic neuropathy and were found to be unrelated to the back.  
There was no complaints of radiating pain on movement, muscle 
spasm was absent, and there was no tenderness or ankylosis.  
There was negative straight leg raising.  The Veteran reported 
radiating pain in his lower extremities.  The examination 
specifically addressed neurological complications in the 
extremities, noting it had existed for forty years and was due to 
nerve disease.

The Veteran attended a VA examination in December 2009.  Range of 
motion was flexion to 15 degrees with pain through the entire 
motion, extension, lateral flexion and rotation all had pain 
throughout the range of motion.  The Veteran reported constant 
low back pain which radiated.  He reported stiffness, spasms, 
locking, and weakness.  Radiologic examination showed 
degenerative joint disease of the lumbar spine.

2.  Rating Prior to December 7, 2009.

At the outset, the Board notes that the Veteran's treatment 
records show he has intervertebral disc syndrome.  As such, the 
Board has considered ratings for both intervertebral disc 
syndrome and a lumbar spine disability, as this offers the 
maximum favorable outcome to the Veteran.

Old Regulations.  First, the Board will consider the Veteran's 
rating under the old regulations.  Again, he is entitled to the 
most favorable rating possible, and this criteria can be applied 
to the entire appeals period.  To qualify for the next highest 
rating of a 40 percent, under 5295, there must be severe 
lumbosacral strain manifested by listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Under DC 5292, there must be 
severe limitation of motion in the lumbar spine.  Under DC 5293, 
which rates intervertebral disc syndrome, there must be severe 
with recurring attacks with intermittent relief.  Under the 
intervertebral disc syndrome criteria revised in September 2002, 
there must be incapacitating attacks having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.

Prior to December 7, 2009, the Veteran does not meet any of these 
criteria.  At worst, and considering pain, his range of motion 
was limited to flexion to 60 degrees (June 1998), extension to 20 
degrees (June 1998), and lateral flexion and rotation to 25 
degrees (June 1998 and March 2005).  While this may be considered 
moderate, it does not qualify as severe or marked limitation, 
especially considering that the Veteran was able to manage his 
pain with over the counter medications and it rarely rose to the 
level of requiring medical treatment.  There was no objective or 
lay evidence of spasms.  Although there is evidence of 
intervertebral disc syndrome, the Veteran did not report frequent 
flare-ups or attacks which could be considered severe, nor did he 
report any incapacitating attacks having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.

New Regulations.  Second, the Board will consider the Veteran's 
rating under the new regulations.  Again, he is entitled to 
consideration under the new regulations only from their September 
26, 2003, effective date forward.  The next highest evaluation of 
a 40 percent is assigned for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar spine 
of 30 degrees or less.  At worst, forward flexion was limited to 
85 degrees with pain, particularly on repetitive motion (March 
2005).  There was no evidence of ankylosis and the March 2005 
examiner specifically found there was no ankylosis.

As with the criteria for DC 5293, which was revised in September 
2002 and again in September 2003, the next highest rating under 
DC 5243, for intervertebral disc syndrome, requires 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  As was 
discussed above, there is no evidence of incapacitating episodes 
anywhere near this total duration.

3.  Rating From December 7, 2009, Forward.

Under both the old and the new criteria, the Veteran is entitled 
to a 40 percent evaluation from the date of the December 2009 
examination forward.  At that examination the Veteran's forward 
flexion was limited to 15 degrees with pain through the entire 
motion.  For the first time, he reported that his pain was 
constant and accompanied by spasms, stiffness, locking, and 
weakness.

The prior DC 5295 requires severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or some 
of the above with abnormal mobility on forced motion.  The Board 
finds that pain through the entire range of motion qualifies as 
severe limitation.  Forward and lateral motion were markedly 
limited by pain.  Osteoarthritic changes were shown on radiologic 
examination.

The current General Rating Formula requires favorable ankylosis 
of the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less to assign a 40 percent 
rating.  Again, the Veteran had pain through the entire range of 
motion, and could not even go past 15 degrees.

The Veteran does not meet the old or new criteria for a rating 
greater than 60 percent.  Considering all the intervertebral disc 
syndrome criteria, there was no evidence that the disability was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  There was no evidence of incapacitating 
attacks having a total duration of at least six weeks during the 
past 12 months.  There was no evidence of ankylosis so as to 
warrant a higher rating under the General Rating Formula.  As 
such, a 40 percent is the most favorable rating that can be 
assigned.

4.  Neurological Abnormalities.

The Veteran does not contend that he has any neurological 
abnormality which is due to his back disability.  In fact, 
medical examiners have linked his neurologic abnormalities to 
diabetic neuropathy and a history of strokes.  The Board is 
unable to find any evidence linking radiculopathy or any 
neurologic disorder with the service-connected back disability so 
as to warrant a separate, compensable evaluation.  Thus, an 
evaluation in excess of what is currently assigned is not 
warranted at any time in the appeals period on the basis of 
neurologic abnormality, since there is no medical or lay evidence 
to support such a finding.

5.  Extraschedular Consideration.

The evidence does not raise any possibility that the industrial 
impairment due to the Veteran's service-connected back disability 
is beyond a level consistent with the assigned schedular 
evaluation.  In particular, the Veteran, has not been 
hospitalized for treatment of his back disability, has not been 
employed for many years, and has not raised any contention that 
his disability picture  is unusual.  Therefore, the Board is not 
required to address whether the Veteran is entitled to an 
increased evaluation on an extraschedular basis during this 
period.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).

The preponderance of the evidence is against an evaluation in 
excess of 20 percent prior to December 7, 2009, or a 40 percent 
after December 7, 2009, for the low back disability.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
are not applicable to warrant a more favorable result.

Service Connection for PTSD

The Veteran seeks service connection for PTSD.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board is of the opinion that the evidence is at an 
approximate balance and the appeal will be allowed. 
 
Generally, for service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury. In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).  See also Pond v. West, 12 
Vet. App. 341, 346 (1999). 
 
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred. VA has amended its adjudication regulations 
governing service connection for posttraumatic stress disorder 
(PTSD) by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, the revised 38 C.F.R. § 3.304 reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.
 
As to the first element of a service connection claim, the 
Veteran has been diagnosed with PTSD.  Most recently, he was 
diagnosed with PTSD at a December 2009 VA examination.  The 
Veteran was first diagnosed with PTSD in 2001.  VA treatment 
records show that the Veteran has been involved in PTSD support 
groups since 2002 and has sought psychiatric treatment for his 
PTSD. 
 
As to the second element of a service connection, the evidence 
establishes an in-service stressor.  Primarily, at a December 
2009 VA examination, the Veteran reported a stressful event 
during his service in Vietnam.  He was injured by a Howitzer 
recoil and sustained burns which required hospitalization.  He 
reported having nightmares and flashbacks ever since the injury.  
The Veteran's DD 214 shows that he was a cannon missile senior 
sergeant and served in Vietnam.  He is already service-connected 
for the in service burns.  Given the amendments to 38 C.F.R. 
§ 3.304, the Board finds that the Veteran's reported stressor is 
consistent with the places, types, and circumstances of his 
service. 
 
The remaining issue is whether the Veteran's current PTSD is 
related to the in service stressor.  At the December 2002 VA 
examination, the examiner opined that the cumulative effect of 
the serious burns the Veteran experienced and the general 
stresses of being in Vietnam led to his current diagnosis of 
PTSD.  The examiner reviewed the claims file and medical records 
and examined the Veteran.  The medical records were discussed in 
detail, as was the criteria for a diagnosis of PTSD.  The 
examiner concluded that the Veteran had PTSD and that the PTSD 
was the result of his in service stressor.  This opinion is 
favorable evidence in support of the Veteran's claim.  There is 
no evidence in the claims file which refutes this opinion or is 
otherwise unfavorable to the Veteran. 
 
There can be no doubt that further inquiry could be undertaken 
with a view towards development of the claim.  However, such 
development would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 
 
The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance. In this matter, 
the Board is of the opinion that this point has been attained.  
As a state of relative equipoise has been reached in this case, 
the benefit of the doubt rule will therefore be applied and 
service connection for PTSD will be granted. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

The claim for a rating in excess of 20 percent for low back pain 
with transitional vertebra at L5 prior to December 7, 2009, is 
denied.

A 40 percent rating for low back pain with transitional vertebra 
at L5 is granted from December 7, 2009, forward.

Service connection for PTSD is granted.


REMAND

As was discussed in the June 2009 remand, at the February 2009 
hearing the Veteran discussed treatment at numerous facilities in 
service, including several hospitals in Vietnam.  The treatment 
records associated with the claims folder are basic service 
treatment records but contain no separate hospital records from 
Phu Bai, Hue, Da Nang, Qui Nhon from 1968 or 1969.  On remand, 
the RO/AMC was ordered to obtain these treatment records.  
Towards this end, in June 2009, a letter was sent to the National 
Personnel Records Center (NPRC) sent requesting "any and all 
medical records " from these locations for the years 1968 and 
1969.  No specific detail or mention of separately filed hospital 
records was included.  In October 2009, a VA employee spoke to 
the NPRC and was told that the NPRC cannot research clinical 
records unless provided information on the specific condition 
treated, the full name of the hospital, and the dates of 
treatment (within a year).  The employee concluded "Therefore, 
they cannot conduct research for the records."

The Board errs as a matter of law when it fails to ensure 
compliance with its remand orders, and further remand is mandated 
if it does not.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The research can be conducted, but the Veteran must be contacted 
and asked if he can provide the names of specific hospitals.  If 
he can, the conditions treated are already known, as they are the 
issues on appeal.  Finally, a one year period is a fairly broad 
time period.  The Veteran served in Vietnam for from July 1968 to 
May 1969, so the search could be conducted within that period.  
If the records cannot be located, the Veteran should be advised 
as to alternative forms of evidence which could support his 
claims.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter advising him 
that VA needs him to identify the names of 
any hospital facilities that he was treated 
at in Phu Bai, Hue, Da Nang, and Qui Nhon 
from July 1968 to May 1969.

2.  If the Veteran provides the names of the 
hospitals in Phu Bai, Hue, Da Nang, and Qui 
Nhon, contact the NPRC and request records 
from July 1968 to May 1969 for the conditions 
on appeal.  Evidence of these efforts should 
be associated with the claims file.

3.  If the Veteran does not provide the names 
of the hospitals or VA is unable to locate 
the hospital records, then the Veteran should 
be sent a letter advising him that portions 
of his service treatment records are 
unavailable and that he can support his claim 
with alternative forms of evidence, such as 
buddy statements or statements from family.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims for service connection for 
hypertension, arthritis of multiple joints, 
and a GI disorder should be readjudicated.  
If the claims remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


